Name: Commission Regulation (EEC) No 2258/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with certain vegetable oils and establishing the provisional supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade;  regions of EU Member States
 Date Published: nan

 No L 219/46 Official Journal of the European Communities 4. 8. 92 COMMISSION REGULATION (EEC) No 2258/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with certain vegetable oils and establishing the provisional supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, arrangements, conditions should be laid down for the release of the security ; Whereas the supply arrangements provided for by Regula ­ tion (EEC) No 1601 /92 apply from 1 July 1992 ; whereas the detailed implementing rules should apply from the same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), and in particular Article 3 (4) thereof, HAS ADOPTED THIS REGULATION :Whereas, for the purposes of Article 2 of Regulation(EEC) No 1601 /92, the specific supply balance should be drawn up for the 1992/93 marketing year for certain vege ­ table oils benefiting from the exemption scheme for duties on direct imports from third countries or from aid on consignments from the rest of the Community ; Article 1 1 . The quantities of the forecast supply balance for the Canary Islands for the period from 1 July 1992 to 30 June 1993 which qualify for exemption from customs duties on imports from third countries or which benefit from Commnity supply aid shall be as follows : Whereas the amount of the abovementioned aid for supply should be determined ; whereas such aid must be determined with particular regard to the cost of supply from the world market and the geographical location of the Canary Islands ; CN code Description of goods Quantity(tonnes) 1507 to 1516 (excluding 1509 and 1510) Vegetable oils (excluding olive oils) 35 000 Whereas the common detailed rules for implemention of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands were laid down by Commission Regulation (EEC) No 1695/92 (2) ; whereas supplementary implementing, rules regarding, in parti ­ cular, the duration of the validity of import licences and aid certificates and the amount of the securities to ensure that operators comply with their obligations, should be laid down : 2. Community aid of ECU 25 per tonne shall be fixed for products covered by the provisional supply balance which are in free circulation on the Community market and consigned to the Canary Islands. Whereas provision should be made for Spain to designate the competent authority responsible for administering the supply balance, for issuing import licences and aid certifi ­ cates and for handling aid applications and payments ; Article 2 Spain shall designate the competent authority responsible for : (a) administering and issuing import licences or exemp ­ tion certificates as provided dor in Articles 2 and 3 of Regulation (EEC) No 1 695/92 ; (b) administering and issuing aid certificates as provided for in Article 4 of that Regulation ; (c) payment of the aid to the operators concerned and administration of the securities. Whereas provision should be made for a timetable for submitting licence and certificate applications and for estabslihing admissibility requirements for these applica ­ tions, in particual regarding the lodging of securities ; whereas, to ensure the sound administration of the supply (') OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 179, 1 . 7. 1992, p. 1 . 4. 8 . 92 Official Journal of the European Communities No L 219/47 Article 3 1 . Applications for licences and certificates as referred to in Articles 2 ( 1 ), 3 ( 1 ) and 4 ( 1 ) of Regulation (EEC) No 1695/92 shall be submitted to the competent autho ­ rity during the first five working days of every quarter. An application shall be valid only if : (a) the quantity does not exceed the maximum quantity available for the period concerned ; (b) in the case of applications for aid or exemption certi ­ ficates, evidence is provided, before the deadline for the submission of applications provided for in para ­ graph 1 , that the party concerned has lodged a secu ­ rity of ECU 2,5 per 100 kilograms of the product. 2. Licences and certificates shall be issued on the 10th working day of each quarter. 3. Notwithstanding paragraphs 1 and 2 of this Article, for the first quarter, applications for licences and certifi ­ cates shall be submitted during the first 10 days following the entry into force of this Regulation . Licences and certi ­ ficates shall be issued on the 20th working day following that date. 4. Where licences or certificates are issued for quanti ­ ties smaller than those applied for, the operator concerned may withdraw his application in writing within three working days from the date of issue. Article 4 1 . Import licences and exemption certificates shall expire on the alst day of the month following the quarter in which they were issued. 2. Aid certificates shall expire on the last day on the second month following the quarter in which they were issued. Article 5 Securities shall be released if and when : (a) the competent authority has not granted an applica ­ tion ; in such cases, the security shall be released in respect of the quantities applied for and not granted ; (b) the operator has withdrawn his application in accor ­ dance with Article 3 (4) ; (c) proof has been provided that the licence or certificate has been used in accordance with Regulation (EEC) No 1695/92 and this Regulation ; in such cases the security shall be released for the quantities mentioned on the licence or certificate . Article 6 The aid referred to in Article 1 shall be paid in respect of quantities actually supplied. Article 7 The amounts of the aid referred to in Article 1 may be adjusted when market , conditions so require. Article 8 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission